AMENDMENT NO.2 TO LICENSE AGREEMENT


This Amendment No. 2 to License Agreement and Amendment No.1 to License
Agreement is dated as of May 20, 2009 (the “Effective Date”) and made among:


(1)New World IP, LLC a limited liability company organized under the laws of the
State of Delaware and a direct subsidiary of Full Circle Partners, LP, whose
principal offices are located at 800 Westchester Avenue, Suite S-620, Rye Brook,
NY  10573 (“Licensor”);


and


(2) Zoo Publishing, Inc., a corporation organized under the laws of the State of
New Jersey, whose principal offices are located at 3805 Edwards Road, Suite 605,
Cincinnati, Ohio 45209 (“Publisher”).


and


 Zoo Entertainment Inc., a corporation organized under the laws of the State of
Delaware,  whose principal offices are located at 2121 Avenue of the Stars,
Suite 2250  Los Angeles, CA  90067 (“Parent”).


WHEREAS:


(a) Licensor, Publisher and Parent entered into a License Agreement dated as of
May 1, 2009 (the “Agreement”) and;


(b) Licensor, Publisher and Parent amended the Agreement as documented in
Amendment No.1 to License Agreement dated as of May 8, 2009 (the “First
Amendment”) and;


(c) Licensor, Publisher and Parent desire to amend the Agreement, as amended, as
set forth herein.


(d) Terms used but not defined herein shall have the meanings given them in the
Agreement.


NOW, THEREFORE, in consideration of covenants and agreements herein contained,
the parties hereto hereby agree as follows:


1. The Agreement is hereby amended by adding the following:


“1.7           The Publisher unconditionally releases all rights granted under
Section 1 of the Agreement to the Game International Cricket Captain and any
variation of such title (“ICC Game”) to provide for the sale of ICC Game to
Childish Things Limited, a company registered and incorporated in England and
Wales.”
 
1

--------------------------------------------------------------------------------


 
“6.9           Proceeds of the sale of ICC Game as described in Section 1.7 will
be used to (i) satisfy all legal and other expenses incurred by the Licensor
from the sale of ICC Game and; (ii) to the extent that such proceeds exceed
$42,398 and all legal and other expenses incurred by the Licensor from the sale
of ICC Game, proceeds of the sale of ICC  will be used to extinguish the
Publisher’s obligation to the Licensor of $42,398 as described in Section 6.6 of
the Agreement. The remainder of the proceeds from the sale of ICC Game
(“Remaining Proceeds”) will be held in a bank account in favor of the Licensor
to be used at a later date to satisfy certain future obligations of the
Publisher to the Licensor under the Agreement.”


2.           The Agreement is hereby amended by amending and restating in its
entirety Schedule 1 of the Agreement to have the meaning of Schedule 1 in this
Amendment No. 2 to License Agreement.


3.           Except as modified hereby, the Agreement and First Amendment remain
in full force and effect.
 
[SIGNATURE PAGE FOLLOWS]


2

--------------------------------------------------------------------------------




THIS AMENDMENT NO.2 TO LICENSE AGREEMENT SHALL NOT BE DEEMED AN OFFER AND SHALL
NOT BECOME EFFECTIVE UNTIL FULLY EXECUTED BY BOTH PARTIES. Neither an unsigned
draft nor any written, electronic or oral statement, representation or promise
by any employee of either party regarding the subject matter hereof shall be
binding unless and until set forth in an executed formal agreement.


ACCEPTED AND AGREED
 
ZOO PUBLISHING, INC.
 
NEW WORLD IP, LLC.
     
By:
/s/ Mark E. Seremet
 
By :
/s/ John E. Stuart
 
Name:  Mark E. Seremet
   
Name: John E. Stuart
 
Title: Chief Executive Officer
   
Title:  Manager
       
ZOO ENTERTAINMENT, INC.
           
By :
/s/ Mark E. Seremet
     
Name:  Mark E. Seremet
     
Title: Chief Executive Officer
   

 
3

--------------------------------------------------------------------------------


 